Case 2:18-cv-03093-JFW-AS Document 93 Filed 06/21/19 Page 1 of 9 Page ID #:2778




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
                         THE UNITED STATES DISTRICT COURT
 11        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 12    LISA KIM, individually on behalf of    ) Case No.: 2-18-cv-03093-JFW-AS
                                              )
 13    herself and all others similarly       )
       situated,                              ) Hon. John F. Walter
 14                                           )
                                              )
 15           Plaintiff,                      ) [PROPOSED] JUDGMENT
                                              )
 16           vs.                             )
                                              )
 17                                           )
       TINDER, INC., a Delaware               )
 18    corporation; MATCH GROUP, LLC, )
 19    a Delaware limited liability company; ))
       MATCH GROUP, INC., a Delaware          )
 20    corporation; and DOES 1 through 10, )
       inclusive, and each of them,           )
 21                                           )
                                              )
 22           Defendants.                     )
 23
 24
 25
 26
 27
 28
                                   [PROPOSED] JUDGMENT
                                           -1-
Case 2:18-cv-03093-JFW-AS Document 93 Filed 06/21/19 Page 2 of 9 Page ID #:2779




  1         On January 20, 2019, Plaintiff Lisa Kim (“Plaintiff”) sought preliminary
  2   approval of a proposed class action settlement and filed with the Court the Class
  3   Action Settlement Agreement (“Agreement”) (Dkt. No. 52-1, Ex. A). Defendants
  4   Tinder, Inc., Match Group, LLC, and Match Group, Inc. (collectively,
  5   “Defendants”) served written notice of the proposed class action settlement
  6   pursuant to 28 U.S.C. § 1715.
  7         All capitalized terms used in this Judgment have the meanings defined in
  8   this Judgment or in the Agreement, which is incorporated herein by reference.
  9         After full consideration of the papers filed in support of and in opposition to
 10   the motion for preliminary approval, the Court found the matter to be appropriate
 11   for decision without oral argument and issued its Order Granting Plaintiff’s Motion
 12   for Preliminary Approval of Class Action Settlement and Certification of
 13   Settlement Class (“Preliminary Approval Order”) (Dkt. No. 60). Pursuant to the
 14   Preliminary Approval Order, the Court, among other things: (i) preliminarily
 15   certified (for settlement purposes only) a class of plaintiffs (Class Members) with
 16   respect to the claims in this Litigation; (ii) preliminarily approved the proposed
 17   settlement; (iii) appointed Plaintiff as the Class Representative; (iv) appointed Law
 18   Offices of Todd M. Friedman, P.C. and Kristensen Weisberg, LLP as Class
 19   Counsel; and (v) set the date and time for the Final Approval hearing for June 17,
 20   2019 at 1:30 p.m.
 21         On April 22, 2019, Class Counsel timely filed their Motion for Attorneys’
 22   Fees, Costs, and Incentive Awards (“Motion for Attorneys’ Fees”) (Dkt. No. 63).
 23         On May 13, 2019, Class Counsel timely filed their Motion for Final
 24   Approval of Class Settlement (“Motion for Final Approval”) (Dkt. No. 71),
 25   requesting final certification of the settlement class under Federal Rule of Civil
 26   Procedure 23(a) and (b)(3) and final approval of the class action settlement.
 27         On June 17, 2019, a Final Approval Hearing was held to determine whether
 28   the Litigation satisfies the applicable prerequisites for class action treatment and
                                      [PROPOSED] JUDGMENT
                                               -2-
Case 2:18-cv-03093-JFW-AS Document 93 Filed 06/21/19 Page 3 of 9 Page ID #:2780




  1   whether the proposed settlement is fundamentally fair, reasonable, adequate, and
  2   in the best interests of the Class Members and should be approved by the Court.
  3         The Court read and considered the Agreement, the Motion for Attorneys’
  4   Fees and all papers filed in support and in opposition thereto, the Motion for Final
  5   Approval and all papers filed in support and in opposition thereto, including the
  6   Objections filed, and the complete record in this Litigation. On June 19, 2019, the
  7   Court issued Orders granting the Motion for Attorneys’ Fees and the Motion for
  8   Final Approval (Dkt. Nos. 90-92), good cause appearing therefor.
  9         IT IS ORDERED, ADJUDGED, AND DECREED:
 10        1.      The Court has jurisdiction over this Litigation, the claims raised in
 11   this Litigation, and the Parties.
 12        2.      The prerequisites of Federal Rule of Civil Procedure 23(a) and (b)(3)
 13   have been satisfied for certification of the Settlement Class for settlement purposes
 14   because: the Settlement Class Members are too numerous to be joined in a single
 15   action; common issues of law and fact exist, and for the limited purposes of
 16   settlement, predominate; the claims of the Class Representative are typical of the
 17   claims of the Settlement Class Members; the Class Representative and Class
 18   Counsel have fairly and adequately protected the interests of the Settlement Class
 19   Members; and class settlement is superior to alternative means of resolving, for
 20   settlement purposes, the claims and disputes at issue in this Litigation.
 21        3.      For purposes of approval of the Settlement and Final Approval Order,
 22   the Court certifies the Settlement Class, which consists of every person in
 23   California who subscribed to Tinder Plus or Tinder Gold during the period between
 24   March 2, 2015 and March 1, 2019 and at the time of the subscription was at least
 25   29 years old and was charged a higher rate than younger subscribers, except for
 26   persons who have timely opted out of the Settlement Class.
 27        4.      The 238 persons who opted out pursuant to the procedures identified
 28   in the Notice and incorporated herein by reference will not form part of the
                                          [PROPOSED] JUDGMENT
                                                  -3-
Case 2:18-cv-03093-JFW-AS Document 93 Filed 06/21/19 Page 4 of 9 Page ID #:2781




  1   Settlement Class pursuant to the Agreement.
  2        5.      For the purpose of Settlement, the Court certifies as Class Counsel
  3   Law Offices of Todd M. Friedman, P.C. and Kristensen Weisberg, LLP.
  4        6.      The Parties complied in all material respects with the Notice plan set
  5   forth in Part IV of the Agreement. The Court finds that the Notice plan, which was
  6   effectuated pursuant to the Preliminary Approval Order, constituted the best notice
  7   practicable under the circumstances and constituted due and sufficient notice to the
  8   Settlement Class of the nature and pendency of the Litigation; the existence and
  9   terms of the Agreement; and the Settlement Class Members’ rights to make claims,
 10   opt out, or object.
 11        7.      Full opportunity was given to the Settlement Class Members to opt
 12   out of the Settlement, object to the terms of the Settlement or the Class Counsel’s
 13   request for attorneys’ fees, costs, and expenses, and incentive award to Plaintiff,
 14   and otherwise participate in the hearing on Final Approval held on June 17, 2019.
 15   The Court considered all submissions and arguments made at, the Final Approval
 16   hearing provided by Settlement Class Members objecting to the Settlement, as well
 17   as the Parties’ responses to those objections, and has determined, taking into
 18   account the reasons set forth in the Parties’ responses, that none of the objections
 19   has any merit or warrants disapproval of the Settlement. All such objections were
 20   overruled.
 21        8.      The Court finds that the Settlement is fair, reasonable, and adequate.
 22   The Court therefore finally approves the Settlement for the reasons set forth in the
 23   Motion for Final Approval including, but not limited to, the fact that the Agreement
 24   was the product of informed, arms’-length negotiations between competent, able
 25   counsel and conducted with the oversight and involvement of an independent, well
 26   respected, and experienced mediator; counsel for the Parties had adequate
 27   opportunity to evaluate and consider the strengths and weaknesses of their clients’
 28   respective positions; the Litigation involved vigorously disputed claims,
                                      [PROPOSED] JUDGMENT
                                               -4-
Case 2:18-cv-03093-JFW-AS Document 93 Filed 06/21/19 Page 5 of 9 Page ID #:2782




  1   underscoring the uncertainty of the outcome in this matter and the risks of
  2   continued litigation; the Settlement provides meaningful relief and monetary
  3   benefits to the Settlement Class Members; and the Parties were represented by
  4   highly qualified counsel who vigorously represented their respective clients’
  5   interests.
  6         9.     The Settlement is in the best interests of the Settlement Class taking
  7   into account the extent of the relief obtained in relation to the risks faced by the
  8   Settlement Class Members in pursuing their claims. The relief provided under the
  9   Agreement is appropriate as to the individual members of the Settlement Class as
 10   a whole. All statutory and constitutional requirements necessary to effectuate the
 11   Settlement have been met and satisfied. The Parties shall effectuate the Agreement
 12   in accordance with its terms.
 13        10.     By operation of the Final Approval Order, Plaintiff and Plaintiff
 14   Releasors, on the one hand, and the Released Parties, on the other hand, shall have
 15   unconditionally, completely, and irrevocably released and forever discharged each
 16   other from and shall forever be barred from instituting, maintaining, prosecuting
 17   or asserting any and all claims, liens, debts, demands, rights, actions, suits, causes
 18   of action, controversies, costs, expenses, attorneys’ fees, obligations, damages or
 19   liabilities of any nature whatsoever, whether individual, class or representative,
 20   whether legal, equitable, administrative, direct, indirect or otherwise, and whether
 21   known or unknown, whether arising under any international, federal, state or local
 22   statute, ordinance, common law, regulation, principle of equity or otherwise, that
 23   actually were, or could have been, asserted in the Litigation or that relate in any
 24   manner to an allegation that subscribers to Tinder Plus or Tinder Gold were
 25   charged different prices based on their age.
 26        11.     By operation of the Final Approval Order, all Settlement Class
 27   Members shall have unconditionally, completely, and irrevocably released and
 28   forever discharged the Released Parties from and shall forever be barred from
                                      [PROPOSED] JUDGMENT
                                                -5-
Case 2:18-cv-03093-JFW-AS Document 93 Filed 06/21/19 Page 6 of 9 Page ID #:2783




  1   instituting, maintaining, prosecuting or asserting any and all claims, liens, debts,
  2   demands, rights, actions, suits, causes of action, controversies, costs, expenses,
  3   attorneys’ fees, obligations, damages or liabilities of any nature whatsoever,
  4   whether     individual,   class     or   representative,   whether    legal,   equitable,
  5   administrative, direct, indirect or otherwise, and whether known or unknown,
  6   whether arising under any international, federal, state or local statute, ordinance,
  7   common law, regulation, principle of equity or otherwise, that actually were, or
  8   could have been, asserted in the Litigation or that relate in any manner to an
  9   allegation that subscribers to Tinder Plus or Tinder Gold were charged different
 10   prices based on their age.
 11        12.      “Plaintiff Releasors” means Plaintiff’s predecessors, successors,
 12   assigns, personal representatives, attorneys, and family members.
 13        13.      “Released Parties” means Defendants and their respective current or
 14   former subsidiaries, parents, affiliates, divisions, officers, directors, members,
 15   managers,     shareholders,       insurers,   employees,    agents,   attorneys,    legal
 16   representatives, heirs, predecessors, successors, and assigns.
 17        14.      Upon the Effective Date, the Plaintiff and all members of the
 18   Settlement Class, except the excluded individuals who have opted out of the
 19   Settlement, shall have, by operation of this Judgment and the Final Approval
 20   Order, fully, finally and forever released, relinquished, and discharged Defendants
 21   from all claims as defined by the terms of the Settlement. Upon the Effective Date,
 22   all members of the Settlement Class shall be and are hereby permanently barred
 23   and enjoined from the institution or prosecution of any and all of the claims
 24   released under the terms of the Agreement.
 25        15.      Nothing herein shall bar any action or claim to enforce the terms of
 26   the Agreement.
 27        16.      No action taken by the Parties, either previously or in connection with
 28   the negotiations or proceedings connected with the Agreement, shall be deemed or
                                          [PROPOSED] JUDGMENT
                                                    -6-
Case 2:18-cv-03093-JFW-AS Document 93 Filed 06/21/19 Page 7 of 9 Page ID #:2784




  1   construed to be an admission of the truth or falsity of any claims or defenses
  2   heretofore made or an acknowledgement or admission by any Party of any fault,
  3   liability or wrongdoing of any kind whatsoever. Neither the Agreement nor any act
  4   performed or document executed pursuant to or in furtherance of the Settlement:
  5   (a) is or may be deemed to be or may be used in any proceeding in any court,
  6   administrative agency, or other tribunal as an admission of, or evidence of, the
  7   validity of any claim made by the Settlement Class Members or Plaintiff’s Counsel,
  8   or of any wrongdoing or liability of the persons or entities released under the
  9   Agreement, or (b) is or may be deemed to be or may be used in any proceeding in
 10   any court, administrative agency, or other tribunal as an admission of, or evidence
 11   of, any fault or omission of any of the persons or entities released under the
 12   Agreement. Defendants’ agreement not to oppose the entry of the Final Approval
 13   Order shall not be construed as an admission or concession by Defendants that
 14   class certification was or would be appropriate in the Litigation or would be
 15   appropriate in any other action.
 16        17.      For the reasons stated in the Court’s Order Granting Motion for
 17   Attorneys’ Fees, Costs and Incentive Award, including that the hourly rates sought
 18   by Class Counsel are reasonable and the costs and expenses were reasonably
 19   incurred, in recognition of Plaintiff’s efforts and risks taken on behalf of the
 20   Settlement Class, and in accordance with the terms of the Agreement, the following
 21   amounts shall be paid by Defendants:
 22              a. Attorneys’ Fees to Class Counsel in the total amount of
 23                 $1,200,000.00.
 24              b. Costs and expenses to Class Counsel in the total amount of
 25                 $12,137.51.
 26              c. Incentive Award to Plaintiff in the total amount of $5,000.00.
 27        18.      Except as expressly provided herein, Plaintiff shall take nothing
 28   against Defendant by her First Amended Complaint, and final judgment shall be
                                      [PROPOSED] JUDGMENT
                                               -7-
Case 2:18-cv-03093-JFW-AS Document 93 Filed 06/21/19 Page 8 of 9 Page ID #:2785




  1   entered as set forth herein.
  2        19.     Judgment shall be entered with respect to all individual and class
  3   claims.
  4        20.     This Judgment is intended to be a final judgment disposing of the
  5   above-captioned action in its entirety.
  6        21.     Without affecting the finality of the Judgment hereby entered, the
  7   Court reserves jurisdiction over the implementation of the Agreement.
  8        22.     Without further order of the Court, the Parties may agree to reasonable
  9   extensions of time to carry out any provisions of the Agreement.
 10        23.     There is no just reason for delay in the entry of the Judgment, and
 11   immediate entry by the Clerk of Court is expressly directed pursuant to Federal
 12   Rule of Civil Procedure 54(b).
 13
 14         IT IS SO ORDERED.
 15
 16    Dated: ________________
 17                                                  HON. JOHN F. WALTER
                                                 UNITED STATES DISTRICT JUDGE
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                       [PROPOSED] JUDGMENT
                                                -8-
Case 2:18-cv-03093-JFW-AS Document 93 Filed 06/21/19 Page 9 of 9 Page ID #:2786



                                   PROOF OF SERVICE
  1
  2         I am employed in the County of Los Angeles, State of California. I am over
      the age of 18 and not a party to the within action. My business Address is 21550
  3   Oxnard St., Suite 780, Woodland Hills, CA 91367.
  4
             On June 21, 2019, I served the following document(s) described as:
  5   [PROPOSED] JUDGMENT, on all interested parties in this action by placing:
  6
            [X]   a true copy
  7         [ ]   the original thereof enclosed in sealed envelope(s) addressed as
  8   follows:
  9   Alexandra Hill
 10   ahill@manatt.com
      Donald R. Brown
 11   dbrown@manatt.com
 12   Robert H. Platt
      rplatt@manatt.com
 13   Manatt Phelps and Phillips LLP
      11355 West Olympic Boulevard
 14   Los Angeles, CA 90064-1614
 15
            [X] BY CM/ECF: I transmitted the document(s) listed above
 16         electronically to the e-mail addresses listed above. I am readily familiar with
            the Court’s CM/ECF system and the transmission was reported as complete,
 17
            without error.
 18
 19
            [X]   STATE – I declare under penalty of perjury under the laws of the State
 20               of California that the above is true and correct.
 21
            Executed on June 21, 2019, at Orange, California.
 22
                                             By: _/s/ Adrian R. Bacon
 23
                                                  Adrian R. Bacon
 24
 25
 26
 27
 28
                                     [PROPOSED] JUDGMENT
                                               -9-
